



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Abdulkadir, 2013
    ONCA 129

DATE: 20130204

DOCKET: C54952

MacPherson, MacFarland and Pepall JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Khadija Abdulkadir

Appellant

Morris Manning, Q.C., for the appellant

Benita Wassenaar, for the respondent

Heard:  February 25, 2013

On appeal from the conviction entered by Justice Anne
    Molloy of the Superior Court of Justice, dated December 20, 2011 and sentence
    imposed by Justice Molloy, dated February 1, 2012.

ENDORSEMENT

[1]

The appellant appeals both her conviction of assault with a weapon and
    aggravated assault and her sentence.  In relation to her conviction she raises
    five grounds of appeal.

First

[2]

She submits the trial judge improperly relied on photographs as
    establishing burn patterns demonstrating the appellants lack of credibility 
    as she put it in her factum:

It is submitted that the trial judge erred in law in rejecting
    the evidence of the appellant on the basis of pattern of burns in the absence
    of expert evidence.

[3]

We do not accept this submission.  In our view, it was open to the trial
    judge to conclude from the photographic evidence that the location of the burns
    on the complainants body disproved the version of events sworn to by the
    appellant.

[4]

Expert evidence was not required to show where on her body the
    complainant had suffered burns  simple powers of human observation sufficed.

[5]

Further if the appellants evidence were accepted as to how the thermos
    came to explode, there would be no explanation for the burns to the top of the
    complainants head, neck and upper shoulder areas.

[6]

The trial judge did not rely on her own opinion as to the burn pattern
    on the complainant  she relied on her own observations  plain for anyone to
    see.

Second

[7]

She submits that the trial judge failed to properly consider reasonable
    doubt in light of the physical evidence and medical records.

[8]

The trial judge properly instructed herself on the principles of
R.
    v.

W. (D
.
)
, [1991] S.C.R. 741. At pp. 6-7 of her
    reasons, she rejected the appellants evidence as untruthful and stated that
    it did not cause her to have a reasonable doubt as to her guilt.

[9]

She then stated, correctly, that her task was to determine  on all the
    evidence  whether she was satisfied beyond a reasonable doubt that the
    appellant was guilty.

[10]

The
    trial judge considered the evidence relating to the thermos lid  she said at
    p. 18 of her reasons:

it is possible that the complainant saw the accused
    performing some kind of function with the lid and mistakenly believed she had
    removed the lid because she thought she saw it lying on the ground.

and went on:

I do not consider whether the lid was off or loosened
    to be fatal to the credibility of the complainant on this issue. The essence of
    her evidence was tea was poured, she was hit in the head, and then more tea
    cascaded from the thermos when it shattered.

It was open to the trial judge to make these
    conclusions.

[11]

The
    complainant testified that glass shards went into her hair when the thermos
    shattered. Her evidence in this regard was corroborated by the evidence of Ms.
    Hassan.

[12]

The
    fact that lacerations were not noted on the medical chart is, in our view,
    immaterial.

[13]

The
    significant injuries resulted from the burns to her body and her ear drum which
    was perforated by the scalding tea. If there were lacerations they were
    insignificant in the overall scheme of things.

[14]

The
    trial judge was alive to the complainants tendency to embellish  she accepted
    her evidence only where it was corroborated by other evidence.

[15]

We
    see no error and would not give effect to this ground of appeal.

Third

[16]

In
    her factum the appellant argues that the trial judge erred in reaching
    inconsistent verdicts.

[17]

The
    appellant submits her convictions for assault with a weapon and aggravated
    assault are inconsistent with her acquittal on the threatening death charge.

[18]

We
    do not agree.

[19]

It
    is trite law that it is open to a trial judge to accept all, some or none of a
    witness evidence.

[20]

As
    indicated above, the trial judge was aware of the complainants tendency to
    embellish and she accepted the complainants evidence only when it was
    corroborated by other evidence.

[21]

There
    was no corroboration in relation to the death threat.  Neither of the two
    independent witnesses present heard the appellant utter a threat.  Hence the
    trial judge did not accept the complainants evidence.  The assault charges
    were independent of the threatening death charge  neither depended on the
    other.  We see no inconsistency in these verdicts.

Fourth

[22]

The
    appellant submits that the trial judge misapplied
R. v. W. (D.)
,
supra
,
principles.  We disagree.  She rejected
    the appellants evidence and said further that it did not raise a reasonable
    doubt; she then went on and considered the whole of the evidence that she
    accepted and concluded it satisfied her of the appellants guilt beyond a
    reasonable doubt.  We see no error.

5.       Unreasonable Verdict

[23]

In
    our view, there is nothing unreasonable about this verdict. The complainants
    evidence, the nature and location of her injuries coupled with the evidence of
    two independent witnesses  all provide ample support for the verdict.

[24]

We
    would dismiss the conviction appeal.

6.       Sentence

[25]

This
    assault was a vicious one. The victims injuries included permanent scarring to
    her face, shoulder and chest areas as well as a permanent hearing loss in her
    left ear.

[26]

The
    complainant was much older than her attacker and was suffering from a leg
    injury at the time.

[27]

We
    see no error and the sentence is clearly within the appropriate range.  While
    leave to appeal sentence is granted, the appeal as to sentence is dismissed.

J. C.
    MacPherson J.A.

J.
    MacFarland J.A.

S. E.
    Pepall J.A.


